

115 HR 3073 IH: Mental Health Awareness Semipostal Stamp Act
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3073IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mr. Curbelo of Florida (for himself, Mrs. Napolitano, Mr. Grijalva, Mr. Joyce of Ohio, Mr. Swalwell of California, Mr. Suozzi, Mr. O'Rourke, Ms. Wilson of Florida, Ms. Ros-Lehtinen, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Mental Health Awareness Semipostal Stamp.
	
 1.Short titleThis Act may be cited as the Mental Health Awareness Semipostal Stamp Act. 2.Mental Health Awareness Semipostal Stamp (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for mental illness research and suicide prevention programs within the National Institute of Mental Health, the United States Postal Service shall issue a semipostal stamp (hereinafter in this Act referred to as the Mental Health Awareness Semipostal Stamp) in accordance with succeeding provisions of this section.
			(b)Cost and use
 (1)In generalThe Mental Health Awareness Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 15 percent.
 (2)Voluntary useThe use of any semipostal issued under this section shall be voluntary on the part of postal patrons.
 (3)Special rateThe special rate of postage of an individual stamp under this section shall be an amount that is evenly divisible by 5.
 (c)Other terms and conditionsThe issuance and sale of the Mental Health Awareness Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to subsection (b) and the following:
				(1)Disposition of proceeds
 (A)In generalAll amounts becoming available from the sale of the Mental Health Awareness Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the National Institute of Mental Health, for the purpose described in subsection (a), through payments which shall be made at least twice a year, to fund the Brain Research Through Advancing Innovative Neuro­tech­nol­o­gies (BRAIN) Initiative.
 (B)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Mental Health Awareness Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the National Institute of Mental Health.
 (2)DurationThe Mental Health Awareness Semipostal Stamp shall be made available to the public for a period of at least 6 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)LimitationThe Mental Health Awareness Semipostal Stamp shall not be subject to, or taken into account for purposes of applying, any limitation under section 416(e)(1)(C) of such title 39.
 (d)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 